DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed January 9, 2020.  Claims 1-20 are pending in this case.  In a Preliminary Amendment, also filed January 9, 2020, Applicant canceled claims 21 and 22 and amended claims 7-10, 12-13, 15, and 20.
Priority
The present application claims priority to United States Provisional Patent Application bearing serial No. 62/531,618 filed on July 12, 2017.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed towards an abstract idea without significantly more.
Claims 16-20 are directed to a system comprising a computing device comprising a processing unit and a non-transitory computer-readable medium.   Claims 1-15 are directed toward a method.  Therefore, the claims fall within the four statutory categories of invention.
Claims 1 and 16 are directed to offering a ticket upgrade based on observed user preferences, which is an abstract concept. Specifically, the claim recites “receiving existing seat information”, “processing . . . the existing seat information and the available seat information to determine at least one seat upgrade option”,  “obtaining existing seat information”, “determining a seat upgrade option”, “providing the seat upgrade option”, “receiving the selected seat upgrade”, “in response to receive the selected seat upgrade, providing a payment mechanism”, “in response to receiving payment . . . providing a confirmation for the selected search upgrade”, which is grouped within the “commercial interactions” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process in which a customer, having bought a seat, is advised of options for upgraded seats,  and is permitted to purchase or otherwise obtain the upgraded seat, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Lid. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as a “portable computing device”, “over a cellular network from the portable computing device by short message service or multimedia message service”, “providing a payment mechanism, and transmitting the payment via short message service”, “processing unit” and “non-transitory computer-readable memory”, merely serve as tools to perform the abstract idea and/or generally link the use of the judicial exception to a particular technological environment.
Specifically, these additional elements perform the steps or functions of “receiving existing seat information”, “processing . . . the existing seat information and the available seat information to determine at least one seat upgrade option”,  “obtaining existing seat information”, “determining a seat upgrade option”, “providing the seat upgrade option”, “receiving the selected seat upgrade”, “in response to receive the selected seat upgrade, providing a payment mechanism”, “in response to receiving payment . . . providing a confirmation for the selected search upgrade”. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).
Therefore, the additional elements do not integrate the abstract idea into a practical application.
Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “portable computing device”, “over a cellular network from the portable computing device by short message service or multimedia message service”, “providing a payment mechanism, and transmitting the payment via short message service”, “processing unit”, and “non-transitory computer-readable memory” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of “receiving existing seat information”, “processing . . . the existing seat information and the available seat information to determine at least one seat upgrade option”,  “obtaining existing seat information”, “determining a seat upgrade option”, “providing the seat upgrade option”, “receiving the selected seat upgrade”, “in response to receive the selected seat upgrade, providing a payment mechanism”, ““in response to receiving payment . . . providing a confirmation for the selected search upgrade”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of offering a ticket upgrade based on observed user preferences. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-15 and 17-20, 9-12, 14, 16-19, and 21 further describe the abstract idea of offering a ticket upgrade based on observed user preferences. The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Therefore, the dependent claims are also patent ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zises (US 2015/0242888).
Regarding claims 1 and 16 -
Zises discloses a computer-implemented method for upgrading at least one ticket (abs, par 8 “selection and purchase of tickets and/or real time upgrades for ticketed events”), the method comprising:
receiving existing seat information (par 70 -74) from a portable computing device, the existing seat information being transmitted over a cellular network from the portable computing device by short message service (par 34) or multimedia messaging service; 
obtaining available seat information; (par 70-74)
processing, with at least one processing unit, the existing seat information and the available seat information to determine at least one seat upgrade option; (par 22, “a system may determine a location of an event attendee during the event, determine, based at least in part on the determined location, an upgrade offer for the attendee”, (par 67-78, 82, 97, also par 34);
providing the at least one seat upgrade option to the portable computing device, the at least one seat upgrade option being transmitted over the cellular network to the portable computing device by short message service or multimedia messaging service; (fig.5, 6, 11, par 34, 97)
receiving a selected seat upgrade from the portable computing device, the selected seat upgrade being transmitted over the cellular network from the portable computing device by short message Service or multimedia messaging service; (par 79, fig.10/1006, par 34)
in response to receive the selected seat upgrade, providing a payment mechanism to the portable computing device, the payment mechanism being transmitted over the cellular network to the portable computing device by short message service or multimedia messaging service; (par 79, “UPGRADE button 506 may be a one-click upgrade button that, when clicked or tapped, fully completes an upgrade transaction including providing an upgrade ticket to the user and transferring any funds associated with the upgrade”, see also fig.10, par 34) and 
in response to receiving payment, providing a confirmation for the selected seat upgrade to the portable computing device, the confirmation for the selected seat upgrade being transmitted over the cellular network to the portable computing device by short message service or multimedia messaging service. (cl 3, fig.10, par 34).
Regarding claim 2 –
Zises discloses that receiving the existing seat information from the portable computing device comprises receiving the existing seat information from a messaging hub configured for receiving the existing seat information transmitted from the portable computing device by short message service or multimedia messaging service. (par 58-60).
Regarding claim 3 –
Zises discloses that providing the at least one seat upgrade option to the portable computing device comprises providing the at least one seat upgrade option to the messaging hub configured for providing the at least one seat upgrade option to the portable computing device by short message Service or multimedia messaging service. (fig. 5, 6, 11, par 34, 97).
Regarding claim 4 –
Zises discloses that receiving the selected seat upgrade from the portable computing device comprises receiving the selected seat upgrade from the messaging hub configured for receiving the selected seat upgrade transmitted from the portable computing device by short message service or multimedia messaging service. (par 79, fig. 10/1004,1006,1008, par 34, fig. 5,6,11).
Regarding claim 5 –
Zises discloses that providing the payment mechanism to the portable computing device comprises providing the payment mechanism to the messaging hub configured for providing the payment mechanism to the portable computing device by short message service or multimedia messaging service. (par 79, fig. 10/1004,1006,1008, par 34, fig. 5,6,11).
Regarding claim 6  –
Zises discloses that providing the confirmation for the selected seat upgrade to the portable computing device comprises providing the confirmation for the selected seat upgrade to the messaging hub configured for providing the confirmation for the selected seat upgrade to the portable computing device by short message service or multimedia messaging service. (par 79, fig. 10/1004,1006,1008, par 34, fig. 5,6,11).
Regarding claim  7  –
Zises discloses wherein the existing seat information is text indicating at least one seat number. (par 78)
Regarding claims 9 and 17 -
Zises discloses wherein obtaining available seat information comprises obtaining the available seat information from a database storing the available seat information. (par 47)
Regarding claims 10 and 18 -
Zises discloses wherein obtaining available seat information comprises obtaining the available seat information from a venue ticketing system over a data network. (par 47, 53)
Regarding claim 15 –
Zises discloses wherein the payment mechanism comprises a link to a third-party payment process for providing payment. Z (par 38, 59)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zises (US 2015/0242888) in view of Donner (US 7,216,109).
Zises discloses as above.
Regarding claim 8 -
Zises does not specifically disclose that existing seat information is an image indicating at least one seat number.
Donner, in analogous art, discloses that existing seat information is an image indicating at least one seat number. (col 21 ln 29-41, col 39 ln 52-65)
It would be obvious to one of ordinary skill in the art to combine Zises with the image/map of Donner in order to help the patron decide the quality of the upgrade and whether to accept when an offer is received by the patron. (Donner, col 21 ln 38-40).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zises (US 2015/0242888) in view of Gathman et al (US 2003/0069789).
Regarding claims 11 and 19 –
Zises teaches processing the purchaser information to determine a criteria for requesting the available seat information; (par 70-80 “In response to detecting an attendee location other than the attendee's seat location, the system may identify one or more available seats such as seat 414 near the user's determined location and offer the user an upgrade to the available seat 414 (e.g., at an additional cost). For example, a seat near the user's location may be a seat that is relatively closer to the user's location and/or, if desired, relatively closer to the attraction area or a concession stand than the user's seat is to that location “ par 74)
determining available (upgraded) seating (par 67-78, 82, 97, also par 34); and 
providing upgrade information to the user device. (fig.5, 6, 11, par 34, 97)
Gathman discloses, as Zises does not,  wherein obtaining the available seat information from the venue ticketing system comprises:
transmitting a first request to the venue ticketing system, the first request for requesting purchaser information associated with the existing seat information; (par 16, “customer who wishes to attend an event purchases admission in any conventional manner (e.g., by telephone from a ticket service, in person at a box office, via the Internet). The ticket vendor sends an encrypted admission authorization record over a wireless channel or a wireline channel to the virtual ticket device, where it is stored as a virtual electronic ticket”, also par 52 )
receiving a first response from the venue ticketing system with the purchaser information; (par 16, “ticket vendor sends an encrypted admission authorization record over a wireless channel or a wireline channel to the virtual ticket device, where it is stored as a virtual electronic ticket”, also par 52)
transmitting a second request to the venue ticketing system, the second request for requesting the available seat information that meets the criteria; (par 20-22)
receiving a second response comprising the available seat information meeting the criteria from the venue ticketing system. (par 20-22)
It would be obvious to one of ordinary skill in the art to combine Zises with Gathman in order to maximize the revenue derived from public entertainment facilities. (Gathman, par 11)
Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zises (US 2015/0242888) in view of Barry (US 2008/0033771).
Zises discloses as above.
Regarding claims 12 and 20 -
Barry discloses transmitting a seat hold request to the venue ticketing system over the data network prior to providing the at least one seat upgrade option to the portable computing device, the seat hold request requesting that the venue ticketing system hold at least one seat corresponding to the at least one seat upgrade option. (par 57)
It would be obvious to one of ordinary skill in the art to combine Zises with hold of Barry, since both are in the field of ticket sales management and in order to make seats available to more patrons more easily.
Regarding claim 13 -
Barry discloses transmitting a seat purchase request to the ticketing system over the data network in response to receiving the payment, the seat purchase request indicating that at least one seat corresponding to the selected seat upgrade is to be purchased by the user. (par 57)
Regarding claim 14 -
Barry discloses transmitting a seat release request to the ticketing system over the data network in response to receiving the payment, the seat release request indicating that at least one seat corresponding to the existing seat information is eligible for resale. (par 57)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zamer (US 11,328,269) discloses systems and methods for dynamic event attendance management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685